I am not able to concur in the views of my associates. The complaint, in my opinion, states facts sufficient to constitute a cause of action for damages based upon the alleged fraud of the defendant with respect to his ownership of the certificates of purchase agreed to be placed in escrow in May, 1918. (Bump v.Geddes, 70 Mont. 425, 226 P. 512.) In fact, the opinion of the majority so concedes, but holds that it is barred by the judgment in the foreclosure proceedings.
In my opinion, there is not sufficient information before this court concerning the foreclosure action from which this court can determine what the issues in that action were, nor the scope of the decree entered therein. Neither the complaint nor the judgment-roll in that action is before us. It is conceded that, if plaintiff's cause of action herein could not have been pleaded as a counterclaim in the foreclosure action, then the judgment in that case is no bar to the maintenance of this action. In order to determine whether this cause of action could have been pleaded as a counterclaim in the foreclosure action, it is necessary to know the nature of that action.
The only allegation in the complaint from which the nature of that action can be ascertained is that "a judgment of foreclosure of said contract [being the contract referred to in plaintiff's complaint] was caused by defendant to be entered against plaintiff," and "defendant has repossessed himself of said lands under and through said foreclosure proceedings." What, then, was the relief demanded in that action? What were the issues involved therein? And could plaintiff herein have pleaded this cause of action as a counterclaim in the foreclosure action?
From the complaint it appears that this plaintiff was in possession of the property at the time of the foreclosure proceedings and until the time of the entry of judgment therein. It is a fair inference from the allegations of the complaint that the foreclosure action was for the purpose of obtaining possession of the property, and probably for no other purpose, *Page 254 
since, as said in the majority opinion, the contract was already wiped out. If that inference is justified, this situation then confronted this plaintiff as the defendant in the foreclosure action: He could not have retained possession of the land and asserted as a defense that the title was defective, and neither could he, while retaining possession, have filed a cross-complaint for money paid under the contract. (Hincksman
v. Delacour, 47 Cal. App. 416, 190 P. 832.) If he conceded to the plaintiff in the foreclosure action the right of possession — and, since he notified the defendant herein that he had canceled the contract, he could not have escaped so doing — then he could not have asserted as a counterclaim the cause of action here pleaded, because there would have been two judgments in the case in the event that he proved his counterclaim. (Spellman v.Rhode, 33 Mont. 21, 81 P. 395.)
In the absence of sufficient allegations to show the nature of the relief sought and decreed in the foreclosure action, it is my opinion that this court should not hold that plaintiff's cause of action herein is barred by the judgment in that action. In my opinion, the general demurrer to the complaint should have been overruled.
Rehearing denied March 15, 1929. *Page 255